Opinion issued February 3, 2015




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                NO. 01-15-00077-CR
                                NO. 01-15-00078-CR
                              ———————————
                          IN RE ERICK SMITH, Relator



             Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator, Erick Smith, has filed a petition for writ of mandamus claiming that

the trial court failed to amend its judgments nunc pro tunc in the underlying cases

to include certain credits for jail time served.*

      We deny the petition for writ of mandamus.

*
      The underlying cases are The State of Texas v. Erick Lavelle Smith, cause numbers
      1314085 and 1370991, pending in the 174th District Court of Harris County,
      Texas, the Honorable Ruben Guerrero presiding.
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2